Citation Nr: 0911848	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-08 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, and if so, whether the claim can be granted.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to July 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

A hearing was held before the undersigned Veterans Law Judge 
in February 2009.  A transcript of that proceeding is 
associated with the claims folder.  


FINDINGS OF FACT

1. In an unappealed November 2002 rating decision, the RO 
denied a claim of entitlement to service connection for a low 
back disability.

2. The evidence added to the record since November 2002 
includes several private medical opinions which state that 
that the Veteran's current low back disability is more likely 
than not related to an in-service injury. 

3.  The competent evidence demonstrates that the Veteran's 
current low back disability, diagnosed as spondylolysis (L5) 
and spondylolisthesis (L5/S1), is causally related to active 
service.


CONCLUSIONS OF LAW

1. The November 2002 rating decision which denied the 
Veteran's claim of entitlement to service connection for a 
low back disability is final. 38 U.S.C.A. § 7105 (West 2002).

2. The evidence received subsequent to the November 2002 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a low back 
disability have been met. 38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.156, 3.159 (2008).

3. The criteria for service connection for a low back 
disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied. See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in May 2002 and February 2005 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The Veteran's initial 
duty-to-assist letter was provided before the adjudication of 
his claim.  These letters specifically informed the Veteran 
that he should submit any additional evidence that he had in 
his possession.  Although the letters did not include 
information regarding the assignment of initial ratings and 
effective dates, any notice defect with respect to the rating 
and effective date elements will be addressed by the AOJ when 
that office effectuates the Board's grant of service 
connection for a back disability. See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (which holds that strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case because such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  Private treatment records have been 
obtained.  He has had a hearing.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
Veteran's claims.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.

Discussion

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

I. New and material evidence

The Veteran is claiming entitlement to service connection for 
a low back disability. The Board observes that rating 
decisions denying service connection were issued in June 
2002, and again in November 2002 upon the RO's receipt of 
additional medical evidence.  At that time, it was determined 
that the Veteran's back complaints in service essentially 
represented a transient condition that resolved without 
residuals prior to separation.  The Veteran submitted a 
notice of disagreement, but failed to perfect a timely 
substantive appeal and that determination became final. See 
38 C.F.R. § 7105.  

Most recently, the Veteran requested that his claim be 
reopened in correspondence received by the RO in January 
2004.  The request was denied by the RO in an April 2005 
rating decision.  The Veteran disagreed with that decision in 
May 2005 and initiated an appeal.  A statement of the case 
was issued in March 2006 and the appeal was perfected with 
the submission of a VA Form 9 that same month.

Based on the procedural history outlined above, the issue for 
consideration as to the low back disability is whether new 
and material evidence has been received to reopen the claim.

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001. See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the Veteran filed his claim in January 2004, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Furthermore, as set forth under 38 C.F.R. § 3.156(c), if at 
any time after VA issues a decision on a claim and then 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding 
paragraph 38 C.F.R. § 3.156(a). 

In the present case, additional medical evidence has been 
added to the claims folder following the last final rating 
decision in November 2002.  Specifically, the Veteran has 
submitted two private medical opinions which state that his 
current back disability is likely related to an injury in-
service.  As this evidence relates to an unestablished fact 
(i.e. the relationship between the current disability and 
active service), and as it was not available for 
consideration at the last final November 2002 rating 
decision, it serves as a basis for reopening the claim under 
38 C.F.R. § 3.156(c).

Based on the above, then, the Veteran's claim of entitlement 
to service connection for a back disability is reopened.  To 
this extent, the claim is granted.

II. Service connection

The Veteran is claiming entitlement to service connection for 
a back disability.  Specifically, he contends that he injured 
his back in-service in 1973 while unloading large boxes from 
a vehicle.  

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury." Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).
In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  Private treatment records 
indicate diagnoses of a spondylolysis at L5, and a 
spondylolisthesis at L5/S1; MRI reports also demonstrate disc 
bulging at L-4/5 (with no evidence of herniation).  
Therefore, as the evidence of record establishes a current 
low back disability, the first element of a service 
connection claim is satisfied as to this issue. 

Having satisfied the first element of service connection, the 
next question for consideration is whether the evidence shows 
in-service incurrence of an injury.  Review of the Veteran's 
enlistment and separation examinations reveals normal 
spine/musculoskeletal systems; the Veteran denied having 
recurrent back pain on a report of medical history in 1974.  

Nevertheless, his service treatment records also show 
numerous complaints and treatment referable to the back.  
Again, the Veteran contends that he injured his back while 
unloading boxes from a truck.  Notably, a service treatment 
record from July 13,1973 shows that the Veteran was treated 
for back pain and muscle spasm as secondary to unloading a 
truck.  On July 18, 1973, per the Veteran's personnel 
records, he was physically disqualified from flight duty due 
to back pain.  Subsequent service treatment records in July 
and August 1973 reflect continued treatment for low back 
pain.  In August 1973, an X-ray of the lumbar spine 
demonstrated spondylolysis and spondylolisthesis (Grade I) at 
L5/S1.  Based on the foregoing, the second element of service 
connection, that of in-service incurrence of an injury, has 
been established.  

The Board also finds that the Veteran experienced continuous 
post-service low back symptomatology.  In this regard, 
private medical records document treatment for low back pain 
beginning in April 1992; similar private medical records show 
complaints of, and treatment for low back pain in December 
1996 and September 2000.  In November 2002, the Veteran was 
evaluated by a private neurologist for his low back 
symptomatology; an MRI revealed a spondyloslysis at L5 and a 
spondylolisthesis at L5 on S1.  Notably, the same findings 
are reflected on the August 1973 X-ray.  VA treatment records 
from October 2002 to the present are replete with similar 
references to treatment for spondyloslysis, 
spondylolisthesis, and low back pain secondary to disc 
bulging.  

The Board also finds that the Veteran has credibly testified 
to having had a continuity of similar symptomatology since 
his period of service.  Indeed, at his February 2009 hearing 
before the undersigned, the Veteran stated that he has 
experienced the same type of recurrent low back pain since he 
first injured his back lifting boxes in-service.  He further 
testified that he sought post-service treatment for his back 
beginning in 1975, approximately one year after separation 
from service, and then again in 1977 and 1982.  
Unfortunately, those medical records were unavailable for 
review.  In any event, the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, 
the Veteran's statements, which are found to be credible, 
support a finding of continuity of low back symptoms dating 
back to active service.  In addition, there are post-service 
medical records, from 1992 to the present, that reflect 
continued treatment for similar low back symptomatology.  
Based on the foregoing, the Board finds the Veteran's 
testimony of in-service and post-service symptoms to be 
consistent and further corroborated by the July 1973 service 
treatment record documenting in-service injury.  

In considering whether the current back disability is 
causally related to active service, the Board acknowledges 
that the Veteran has submitted three, private medical 
opinions in support of a medical nexus.  

The Veteran's family physician, Dr. Smith, has submitted two 
medical statements, dated in October 2002 and February 2009.  
In the October 2002 statement, Dr. Smith opined that it was 
"likely the back condition this Veteran suffers from today 
is directly linked to the injury sustained while in the 
military."  In the February 2009 statement, the physician 
again opined that, after reviewing the Veteran's service 
treatment records and current medical records, his back pain 
started in the military.  Significantly, Dr. Smith is the 
Veteran's treating physician and has a substantial 
familiarity with his medical history.  For this reason, his 
opinion is found to be highly probative.  Moreover, Dr. 
Smith's opinion is consistent with the facts of record that 
document in-service diagnoses of 
spondylolysis/spondylolisthesis and treatment for low back 
pain, and relatively continuous post-service back 
symptomatology.  

The Board is also in receipt of a medical statement from Dr. 
Wirth, a neurologist, who has been treating the Veteran for 
back pain since 2002.  Dr. Wirth stated that, in 2002, the 
Veteran demonstrated a spondylolysis at L5, and a 
spondylolisthesis at L5 at S1.  In his opinion, these 
conditions "may have been related to the Veteran's previous 
back injury in 1973."  Again, this opinion is considered to 
be highly probative as to the issue of medical nexus.  As Dr. 
Smith is neurologist, he can be expected to offer a competent 
medical opinion regarding disorders of the spinal cord such 
as spondylolysis and spondylolisthesis.  This specialized 
training and experience tends to offer more weight to the 
private physician's opinion.  Moreover, the record does not 
contain any competent medical opinions to the contrary.  

Therefore, in light of the in-service findings, the 
documented in-service injury, and given the highly probative 
medical opinions of Dr. Smith and Dr. Wirth, the evidence of 
record is found to at least be in equipoise as to the 
question of whether the Veteran's current low back disability 
is causally related to active service.  Accordingly, because 
the weight of the competent medical opinions is in relative 
equipoise, the Board will resolve such reasonable doubt in 
the Veteran's favor to find that service connection is 
warranted for a low back disability.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  Gilbert, supra.  


ORDER

Entitlement to service connection for a low back disability 
is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


